DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9, 11, 14 and 16 objected to because of the following informalities:  
In claim 1 line 2, the term “plurality of network node” needs to be changed to “plurality of network nodes” and the term “cfonnectivity” needs to be replaced to “connectivity”.
In claim 6, the term (1) in the last sentence needs to be deleted.
In claim 11 line 2, the term “a network node” needs to be replaced by “an apparatus” since claim 6 from which claim 11 depends from claims “an apparatus” and not “a network node” (see preamble).
In claim 14, the term (12) in the first sentence needs to be deleted.
	Claim 16 needs to depend on claim 14 and not 12.  Thus, it is suggested to change the dependency of claim 16 to the claim 14 to overcome the objection.
	Claims 2-9 are objected to because of their dependency on the objected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 15-16 are rejected under 35 U.S.C. 101 because of the following reasons:
 Claims 15-16 are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. Applicant's "computer readable storage medium" encompasses both statutory and non-statutory media including but not limited to carrier waves. The Examiner has reviewed Applicant's Specification and finds no exclusion of carrier waves from "computer readable storage medium" (see at least [0087] of the publication).  Applicant is required to amend the claims to recite only non-transitory computer-readable storage medium. 
Claim Rejections - 35 USC § 112
4.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 6-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is vague and indefinite because it recites the term “an apparatus” in lines 1 and 3 and it is not known if they refer to the same element or different element.  Moreover, the term “the network node” in line 4 has no antecedent basis.  Furthermore, it is not known the relationship between the term “the network node” in line 4 and the same term in lines 5 and 7.  Therefore, it is not known the metes and the bounds of the claimed language.  It is suggested to amend the claim to be as clear as claim 14 to overcome the rejection.

Allowable Subject Matter
6.    Claims 1-5, 12 and 14 would be allowable if rewritten or amended to overcome the objection(s), set forth in this Office action.
7.	Claim 13 is allowed.
8.	Claims 6-9 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and/or objection(s), set forth in this Office action.
9.	Claims 15-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and/or objection(s), set forth in this Office action.
10.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art:  Logue et al (US 2016/0374133).
Logue teaches the use of first connection (Zigbee) to connect a plurality of network nodes in a network such as a home (Fig.1 and/or [0063] and/or [0066]) and wherein when a joining device (combo) wants to join the network, it will establish a second connection (BLE) with the commissioning device that will send instructions and/or credentials to use for the joining device to connect/join to the network (see at least [0259]).  So, the joining device will use the second connection (point to point “Bluetooth”) to receive the instruction to connect to the network and once connected/joined, the joining device will use the first connection (Zigbee) to communicate with the other network nodes in the network and wherein the first 
Therefore, there is no prior art reference, alone or in combination, that teaches or fairly suggests a method/apparatus/CRM for changing the content of the beacon signal after joining a wireless network by adding to it the network identification of the wireless network that identifies the plurality of network nodes belonging to the wireless network and broadcasting it using the second connection and/or using that changed beacon to select its transmitter as the potential/new master, in a combination with other recited claimed limitations.  
11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467